EXHIBIT 10.1

 

 

 

 

 

 

 

 

HOMEBANC CORP.

AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN

(as amended May 25, 2006)

 


--------------------------------------------------------------------------------



 

 

HOMEBANC CORP.

AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN

(as amended May 25, 2006)

 

ARTICLE 1

PURPOSE

 

1.1        GENERAL. The purpose of the HomeBanc Corp. Amended and Restated 2004
Long-Term Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of HomeBanc Corp. (the “Company”), by linking the personal interests of
employees, officers, directors and consultants of the Company or any Affiliate
(as defined below) to those of Company shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1         DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a)           “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity
that directly or through one or more intermediaries controls, is controlled by
or is under common control with, the Company, as determined by the Committee.

 

(b)          “Award” means any Option, Stock Appreciation Right, Restricted
Stock or Restricted Stock Unit Award, Performance Award, Dividend Equivalent
Award, or Other Stock-Based Award, Performance-Based Cash Award or any other
right or interest relating to Stock or cash, granted to a Participant under the
Plan.

 

(c)           “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award.

 

 

(d)

“Board” means the Board of Directors of the Company.

 

(e)           “Cause” as a reason for a Participant’s termination of employment
shall have the meaning assigned such term in the employment agreement, if any,
between such Participant and the Company or an Affiliate, provided, however that
if there is no such employment agreement in which such term is defined, and
unless otherwise defined in the applicable Award Certificate, “Cause” shall mean
any of the following acts by the Participant, as determined by the Board: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful

 


--------------------------------------------------------------------------------



 

misconduct, misfeasance or malfeasance of duty which is reasonably determined to
be detrimental to the Company.

 

(f)           “Change of Control” means and includes the occurrence of any one
of the following events but shall specifically exclude a Public Offering:

 

(i)           individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the Effective Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “Person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act)
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or

 

(ii)          any Person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of either (A) 30% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (v) an acquisition directly from the
Company, (w) an acquisition by the Company or a Subsidiary of the Company, (x)
an acquisition by a Person who is on the Effective Date the beneficial owner,
directly or indirectly, of 50% or more of the Company Common Stock or the
Company Voting Securities, (y) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary of the
Company, or (z) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in subsection (iii) below); or

 

(iii)         the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another corporation (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of

 

- 3 -

 


--------------------------------------------------------------------------------



 

such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no Person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 30% or more of the total common stock or 30% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)         approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

 

(h)

“Committee” means the committee of the Board described in Article 4.

 

 

(i)

“Company” means HomeBanc Corp., a Georgia corporation.

 

(j)           “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, consultant or
director of the Company or any Affiliate, as applicable; provided however, that
for purposes of an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable. Continuous Status as
a Participant shall not be considered interrupted in the case of any leave of
absence authorized in writing by the Company prior to its commencement.

 

(k)          “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

 

(l)           “Disability” or “Disabled” has the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

(m)         “Dividend Equivalent” means a right granted to a Participant under
Article 11.

 

 

(n)

“Effective Date” has the meaning assigned such term in Section 3.1.

 

(o)          “Eligible Participant” means an employee, officer, consultant or
director of the Company or any Affiliate.

 

(p)          “Exchange” means the New York Stock Exchange or any other national
securities exchange or, if applicable, the Nasdaq National Market on which the
Stock may from time to time be listed or traded.

 

(q)          “Fair Market Value”, on any date, means (i) if the Stock is listed
on a securities exchange or is traded over the Nasdaq National Market, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange or traded
over the Nasdaq National Market, the mean between the bid and offered prices as
quoted by Nasdaq for such immediately preceding trading date, provided that if
it is determined that the fair market value is not properly reflected by such
Nasdaq quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable.

 

(r)    “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock.

 

(s)           “Good Reason” has the meaning assigned such term in the employment
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, and unless otherwise defined in the applicable Award
Certificate, “Good Reason” shall mean any of the following acts by the Company
or an Affiliate without the consent of the Participant (in each case, other than
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company or an Affiliate promptly after receipt of
notice thereof given by the Participant): (i) the assignment to the Participant
of duties materially inconsistent with, or a material diminution in, the
Participant’s position, authority, duties or responsibilities as in effect
immediately prior to a Change of Control, (ii) a reduction by the Company or an
Affiliate in the Participant’s base salary, (iii) the Company or an Affiliate
requiring the Participant, without his or her consent, to be based at any office
or location more than 35 miles from the location at which the Participant was
stationed immediately prior to a Change of Control, or (iv) the continuing
material breach by the Company or an Affiliate of any employment agreement
between the Participant and the Company or an Affiliate after the expiration of
any applicable period for cure.

 

 

(t)

“Grant Date” means the date an Award is made by the Committee.

 

(u)          “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

(v)          “Non-Employee Director” means a director of the Company who is not
a common law employee of the Company or any Affiliate.

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

(w)         “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.

 

(x)          “Option” means a right granted to a Participant under Article 7 of
the Plan to purchase Stock at a specified price during specified time periods.
An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.

 

(y)          “Other Stock-Based Award” means a right, granted to a Participant
under Article 12, that relates to or is valued by reference to Stock or other
Awards relating to Stock.

 

(z)           “Parent” means a corporation, limited liability company,
partnership or other entity which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

 

(aa)         “Participant” means a person who, as an employee, officer, director
or consultant of the Company or any Affiliate, has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

 

(bb)        “Performance Award” means Performance Shares or Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.

 

(cc)         “Performance-Based Cash Award” means a right granted to a
Participant under Article 9 to a cash award to be paid upon achievement of such
performance goals as the Committee establishes with regard to such Award.

 

(dd)        “Performance Share” means any right granted to a Participant under
Article 9 to a unit to be valued by reference to a designated number of Shares
to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.

 

(ee)         “Performance Unit” means a right granted to a Participant under
Article 9 to a unit valued by reference to a designated amount of cash or
property other than Shares to be paid to the Participant upon achievement of
such performance goals as the Committee establishes with regard to such
Performance Unit.

 

(ff)          “Person” means any individual, entity or group, within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act.

 

(gg)        “Plan” means this Amended and Restated 2004 Long-Term Incentive
Plan, as amended from time to time.

 

(hh)        “Qualified Performance-Based Award” means an Award granted to an
officer of the Company that is either (i) intended to qualify for the Section
162(m) Exemption and is made subject to performance goals based on Qualified
Business Criteria as set forth in Section 13.2, or (ii) an Option or SAR having
an exercise price

 

- 6 -

 


--------------------------------------------------------------------------------



 

equal to or greater than the Fair Market Value of the underlying Stock as of the
Grant Date.

 

(ii)          “Qualified Business Criteria” means one or more of the Business
Criteria listed in Section 13.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

 

(jj)          “Restricted Stock Award” means Stock granted to a Participant
under Article 10 that is subject to certain restrictions and to risk of
forfeiture.

 

(kk)        “Restricted Stock Unit Award” means the right to receive shares of
Stock in the future, granted to a Participant under Article 10.

 

(ll)          “Retirement” means a Participant’s termination of employment with
the Company or an Affiliate (i) after attaining age 62, or (ii) after attaining
age 55 and having at least 10 years of service with the Company or an Affiliate.

 

(mm)      “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

 

(nn)       “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.

 

(oo)        “Stock” means the $.01 par value common stock of the Company and
such other securities of the Company as may be substituted for Stock pursuant to
Article 15.

 

(pp)        “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

 

(qq)        “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(rr)          “1933 Act” means the Securities Act of 1933, as amended from time
to time.

 

(ss)         “1934 Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

 

- 7 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 3

TERM OF PLAN

 

3.1         EFFECTIVE DATE. The Plan was originally adopted by the Board on
March 16, 2004. The Plan was approved by the shareholders of the Company on
April 1, 2004 and became effective as of that date (the “Effective Date”). The
Plan was amended and restated by the Board and reapproved by the shareholders as
of June 29, 2004. The Plan was further amended by the Board on February 23, 2006
and such amendments were approved by the shareholders of the Company on May 25,
2006.

 

3.2         TERMINATION OF PLAN.      The Plan shall terminate on April 1, 2014,
which is ten (10) years after the Effective Date. The termination of the Plan on
such date shall not affect the validity of any Award outstanding on the date of
termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1.        COMMITTEE. The Plan shall be administered by a Committee appointed
by the Board (which Committee shall consist of at least two directors) or, at
the discretion of the Board from time to time, the Plan may be administered by
the Board. It is intended that at least two of the directors appointed to serve
on the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of code Section 162(m)) and that any such members of the Committee who
do not so qualify shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award (i) are persons subject to the short-swing profit
rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated to
become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.

 

4.2         ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

4.3         AUTHORITY OF COMMITTEE. Except as provided below, the Committee has
the exclusive power, authority and discretion to:

 

 

(a)

Grant Awards;

 

 

(b)

Designate Participants;

 

 

(c)

Determine the type or types of Awards to be granted to each Participant;

 

 

(d)

Determine the number of Awards to be granted and the number of Shares to which
an Award will relate;

 

 

(e)

Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

 

(f)

Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 14, based in each case on such
considerations as the Committee in its sole discretion determines;

 

 

(g)

Determine whether, to what extent, and under what circumstances an Award may be
settled in, or the exercise price of an Award may be paid in, cash, Stock, other
Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

 

(h)

Prescribe the form of each Award Certificate, which need not be identical for
each Participant;

 

 

(i)

Decide all other matters that must be determined in connection with an Award;

 

 

(j)

Establish, adopt or revise any rules, regulations, guidelines or procedures as
it may deem necessary or advisable to administer the Plan;

 

 

(k)

Make all other decisions and determinations that may be required under the Plan
or as the Committee deems necessary or advisable to administer the Plan;

 

 

(l)

Amend the Plan or any Award Certificate as provided herein; and

 

 

(m)

Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a formula program for equity awards to Non-Employee Directors as
approved by the Board from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

 [img2.gif]


Notwithstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Company some or all of the Committee’s authority under subsections (a)
through (i) above, except that no delegation of its duties and responsibilities
may be made to officers of the Company with respect to Awards to Eligible
Participants (a) who are, or who are anticipated to become, subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (b) who as of the
Grant Date are reasonably anticipated to be become Covered Employees during the
term of the Award. The acts of such delegates shall be treated hereunder as acts
of the Committee and such delegates shall report to the Committee regarding the
delegated duties and responsibilities.

 

4.4.         AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.        NUMBER OF SHARES. Subject to adjustment as provided in Section 5.2
and 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 8,300,000, all of which may
be issued upon exercise of Incentive Stock Options granted under the Plan.

 

 

5.2.

SHARE COUNTING.

 

(a)           To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.

 

(b)           Shares subject to Awards settled in cash will again be available
for issuance pursuant to Awards granted under the Plan.

 

(c)           Shares withheld from an Award to satisfy minimum tax withholding
requirements will again be available for issuance pursuant to Awards granted
under the Plan (but Shares delivered by a Participant to satisfy tax withholding
requirements shall not be added back to the number of Shares available for
issuance under the Plan).

 

(d)           If the exercise price of an Option is satisfied by delivering
Shares to the Company (by either actual delivery or attestation), only the
number of Shares issued in excess of the delivery or attestation shall be
considered for purposes of determining the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan.

 

(e)           To the extent that the full number of Shares subject to an Option
or Stock Appreciation Right is not issued upon exercise of the Option or Stock
Appreciation Right for any reason, including by reason of net-settlement of the
Award, only the number

 

- 10 -

 


--------------------------------------------------------------------------------



 

of Shares issued and delivered upon exercise of the Option or Stock Appreciation
Right shall be considered for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

(f)           Substitute Awards granted pursuant to Section 14.11 of the Plan
shall not count against the Shares otherwise available for issuance under the
Plan.

 

5.3.       STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock,
or Stock purchased on the open market.

 

5.4.         LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to
the contrary (but subject to adjustment as provided in Section 15.1), the
maximum number of Shares with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 500,000. The maximum aggregate grant with respect to Awards
of Restricted Stock, Restricted Stock Units, Performance Shares or other
Stock-Based Awards (other than Options or SARs) granted in any one calendar year
to any one Participant shall be 500,000. The aggregate dollar value of any
Performance-Based Cash Award or other cash-based award that may be paid to any
one Participant during any one calendar year under the Plan shall be $2,000,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1.       GENERAL. Awards may be granted only to Eligible Participants; except
that Incentive Stock Options may not be granted to Eligible Participants who are
not employees of the Company or a Parent or Subsidiary as defined in Section
424(e) and (f) of the Code.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.       GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:

 

(a)           EXERCISE PRICE. The exercise price per Share under an Option shall
be determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.11)
shall not be less than the Fair Market Value as of the Grant Date.

 

(b)           TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable or
vested at an earlier date.

 

(c)           PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an

 

- 11 -

 


--------------------------------------------------------------------------------



 

Option, such Shares must have been held by the Participant for such period of
time, if any, as necessary to avoid variable accounting for the Option.

 

(d)           EXERCISE TERM. In no event may any Option be exercisable for more
than ten years from the Grant Date.

 

(e)           ADDITIONAL OPTIONS UPON EXERCISE. The Committee may, in its sole
discretion, provide in an original Award Certificate for the automatic grant of
a new Option to any Participant who delivers Shares as full or partial payment
of the exercise price of the original Option. Any new Option granted in such a
case (i) shall be for the same number of Shares as the Participant delivered in
exercising the original Option, (ii) shall have an exercise price of 100% of the
Fair Market Value of the surrendered Shares on the date of exercise of the
original Option (the grant date for the new Option), and (iii) shall have a term
equal to the unexpired term of the original Option.

 

7.2.        INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:

 

(a)          LAPSE OF OPTION. An Incentive Stock Option shall lapse upon the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4) and (5) below, provide in writing that the
Option will extend until a later date, but if an Option is so extended and is
exercised after the dates specified in subsections (3) and (4) below or more
than three months after termination of employment for any other reason, it will
automatically become a Nonstatutory Stock Option:

 

 

(1)

The expiration date set forth in the Award Certificate.

 

 

(2)

The tenth anniversary of the Grant Date.

 

(3)           Three months after termination of the Participant’s Continuous
Status as a Participant for any reason other than the Participant’s Disability
or death.

 

(4)           One year after the termination of the Participant’s Continuous
Status as a Participant by reason of the Participant’s Disability.

 

(5)           One year after the Participant’s death if the Participant dies
while employed, or during the three-month period described in paragraph (3) or
during the one-year period described in paragraph (4) and before the Option
otherwise lapses.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.

 

(b)           INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value
(determined as of the Grant Date) of all Shares with respect to which Incentive

 

- 12 -

 


--------------------------------------------------------------------------------



 

Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00.

 

(c)           TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to
any individual who, at the Grant Date, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary unless the exercise price per Share of such
Option is at least 110% of the Fair Market Value per Share at the Grant Date and
the Option expires no later than five years after the Grant Date.

 

(d)           EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No
Incentive Stock Option may be granted pursuant to the Plan after the day
immediately prior to the tenth anniversary of date the Plan was adopted by the
Board, or the termination of the Plan, if earlier.

 

(e)           RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(f)           ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock
Option to a person who is not at the Grant Date an employee of the Company or a
Parent or Subsidiary.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.       GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

 

(a)           RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right,
the Participant to whom it is granted has the right to receive the excess, if
any, of:

 

 

(1)

The Fair Market Value of one Share on the date of exercise; over

 

(2)           The grant price of the Stock Appreciation Right as determined by
the Committee, which shall not be less than the Fair Market Value of one Share
on the Grant Date in the case of any Stock Appreciation Right related to an
Incentive Stock Option.

 

(b)           OTHER TERMS. All awards of Stock Appreciation Rights shall be
evidenced by an Award Certificate. The terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any Stock Appreciation Right shall be determined by the Committee
at the time of the grant of the Award and shall be reflected in the Award
Certificate.

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1.       GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee

 

- 13 -

 


--------------------------------------------------------------------------------



 

shall have the complete discretion to determine the number of Performance Shares
or Performance Units granted to each Participant and to designate the provisions
of such Performance Awards as provided in Section 4.3.

 

9.2.        PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate. If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or an Affiliate conducts its business, or other events or circumstances render
performance goals to be unsuitable, the Committee may modify such performance
goals in whole or in part, as the Committee deems appropriate. If a Participant
is promoted, demoted or transferred to a different business unit or function
during a performance period, the Committee may determine that the performance
goals or performance period are no longer appropriate and may (i) adjust, change
or eliminate the performance goals or the applicable performance period as it
deems appropriate to make such goals and period comparable to the initial goals
and period, or (ii) make a cash payment to the participant in an amount
determined by the Committee. The foregoing two sentences shall not apply with
respect to a Performance Award that is intended to be a Qualified
Performance-Based Award if the recipient of such award (a) was a Covered
Employee on the date of the modification, adjustment, change or elimination of
the performance goals or performance period, or (b) in the reasonable judgment
of the Committee, may be a Covered Employee on the date the Performance Award is
expected to be paid.

 

9.3.        RIGHT TO PAYMENT. The grant of a Performance Share to a Participant
will entitle the Participant to receive at a specified later time a specified
number of Shares, or the equivalent cash value if the Committee so provides, if
the performance goals established by the Committee are achieved and the other
terms and conditions thereof are satisfied. The grant of a Performance Unit to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value in cash or other property, including Shares as determined
by the Committee, variable under conditions specified in the Award, if the
performance goals in the Award are achieved and the other terms and conditions
thereof are satisfied. The grant of a Performance-Based Cash Award to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value in cash variable under conditions specified in the Award,
if the performance goals in the Award are achieved and the other terms and
conditions thereof are satisfied. The Committee shall set performance goals and
other terms or conditions to payment of the Performance Awards in its discretion
which, depending on the extent to which they are met, will determine the number
and value of the Performance Awards that will be paid to the Participant.

 

9.4.        OTHER TERMS. Performance Awards may be payable in cash, Stock, or
other property in the discretion of the Committee, and have such other terms and
conditions as determined by the Committee and reflected in the Award
Certificate. For purposes of determining the number of Shares to be used in
payment of a Performance Award denominated in cash but payable in whole or in
part in Shares or Restricted Stock, the number of Shares to be so paid will be
determined by dividing the cash value of the Award to be so paid by the Fair
Market Value of a Share on the date of determination by the Committee of the
amount of the payment under the Award, or, if the Committee so directs, the date
immediately preceding the date the Award is paid.

 

 

- 14 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

10.1.     GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

 

10.2.     ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock). These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as the Committee determines at
the time of the grant of the Award or thereafter. Except as otherwise provided
in an Award Certificate, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a shareholder with respect to Restricted Stock Units until
such time as Shares of Stock are paid in settlement of the Restricted Stock
Units.

 

10.3.     FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Award Certificate that restrictions or forfeiture conditions
relating to Restricted Stock or Restricted Stock Units will be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock or Restricted Stock Units.

 

10.4.     DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

DIVIDEND EQUIVALENTS

 

11.1      GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants with respect to Full Value Awards granted
hereunder, subject to such terms and conditions as may be selected by the
Committee. Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares of Stock subject to a Full Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares of Stock, or
otherwise reinvested.

 

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

 

12.1.     GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.

 

ARTICLE 13

QUALIFIED PERFORMANCE-BASED AWARDS

 

13.1.     OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

 

13.2.     OTHER AWARDS. When granting an Award other than an Option or a Stock
Appreciation Right, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to such Award, and the Committee wishes such
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for such Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Business Criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department, function or combination
thereof within the Company or an Affiliate:

--- Revenue

--- Sales

--- Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

--- Earnings (REIT taxable earnings, GAAP pre-tax earnings, GAAP net earnings,
EBIT, EBITDA, earnings per share, or other corporate earnings measures)

--- Net income (before or after taxes, operating income or other income
measures)

--- Cash (cash flow, cash generation or other cash measures)

--- Stock price or performance

--- Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

--- Return measures (including, but not limited to, return on assets, capital,
equity, or sales, and cash flow return on assets, capital, equity, or sales);

--- Market share

--- Improvements in capital structure

--- Expenses (expense management, expense ratios, efficiency ratios or other
expense measures)

--- Business expansion or consolidation (acquisitions and divestitures)

--- Internal rate of return or increase in net present value

 

- 16 -

 


--------------------------------------------------------------------------------



 

 

--- Loan origination efficiency measures

--- Customer satisfaction or retention measures

--- Associate satisfaction or retention measures

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of a specially-created performance index that undergoes a
corporate event or transaction of a kind described in Article 15 or that files a
petition for bankruptcy during a measurement period shall be disregarded from
and after such event. Performance goals need not be based upon an increase or
positive result under a business criterion and could include, for example, the
maintenance of the status quo or the limitation of economic losses (measured, in
each case, by reference to a specific business criterion).

 

13.3.     PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than
a market-priced Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Business Criteria, together
with the satisfaction of any other conditions, such as continued employment, as
the Committee may determine to be appropriate; provided, however, that the
Committee may provide, either in connection with the grant thereof or by
amendment thereafter, that achievement of such performance goals will be waived
upon the death or Disability of the Participant, or upon a Change in Control.
Performance periods established by the Committee for any such Qualified
Performance-Based Award may be as short as three months and may be any longer
period. In addition, the Committee may reserve the right, in connection with the
grant of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.

 

13.4.     INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a performance period: (a) asset write-downs or impairment charges; (b)
litigation or claim judgments or settlements; (c) the effect of changes in tax
laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs; (e)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year; (f) acquisitions or divestitures; and (g)
foreign exchange gains and losses. To the extent such inclusions or exclusions
affect Awards to Covered Employees, they shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.

 

13.5.     CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 13.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 13.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on

 

- 17 -

 


--------------------------------------------------------------------------------



 

Qualified Business Criteria or to increase the amount payable pursuant thereto
or the value thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.     TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(d) applies, five years from its Grant Date).

 

14.2.     FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

 

14.3.     LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value, as described
in the General Instructions to Form S-8 under the 1933 Act) where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

 

14.4      BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

14.5.     COMPLIANCE WITH LAWS. All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

- 18 -

 


--------------------------------------------------------------------------------



 

 

14.6.     ACCELERATION UPON DEATH OR DISABILITY OR RETIREMENT. Except as
otherwise provided in the Award Certificate, upon the Participant’s death or
Disability during his or her Continuous Status as a Participant, or upon the
Participant’s Retirement, all of such Participant’ s outstanding Options, SARs,
and other Awards in the nature of rights that may be exercised shall become
fully exercisable and all restrictions on his or her outstanding Awards shall
lapse. Any exercisable Awards shall thereafter continue or lapse in accordance
with the other provisions of the Plan and the Award Certificate. To the extent
that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Section 7.2(c), the excess Options shall be deemed to be
Nonstatutory Stock Options.

 

14.7.     SPECIFIED ACCELERATION EVENTS. An Award Certificate, applicable plan
document, or separate agreement with a Participant may provide that some or all
of a Participant’s outstanding Options, SARs and other Awards in the nature of
rights that may be exercised shall become fully exercisable, or that some or all
of the restrictions on a Participant’s outstanding Awards shall lapse, upon the
occurrence of a specified future event, including but not limited to the
occurrence of a Change of Control or the Participant’s employment being
terminated in connection with a Change of Control.

 

14.8.     ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.6 or 14.7 above, and subject to Section 13.3
as to Qualified Performance-Based Awards, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, SARs and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, and/or that all or a part of the
restrictions on all or a portion of a Participant’s outstanding Awards shall
lapse, in each case, as of such date as the Committee may, in its sole
discretion, declare. The Committee may discriminate among Participants and among
Awards granted to a Participant in exercising its discretion pursuant to this
Section 14.8.

 

14.9      EFFECT OF ACCELERATION. If an Award is accelerated under Section 14.6
or Section 14.7, the Committee may, in its sole discretion, provide (i) that the
Award will expire after a designated period of time after such acceleration to
the extent not then exercised, (ii) that the Award will be settled in cash
rather than Stock, (iii) that the Award will be assumed by another party to a
transaction giving rise to the acceleration or otherwise be equitably converted
or substituted in connection with such transaction, (iv) that the Award may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying Stock, as of a specified date associated with the
transaction, over the exercise price of the Award, or (v) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated. To the extent that such acceleration causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(c), the excess
Options shall be deemed to be Nonstatutory Stock Options.

 

14.10.   TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to

 

- 19 -

 


--------------------------------------------------------------------------------



 

extend beyond three months from the date a Participant is deemed to be an
employee of the Company, a Parent or Subsidiary for purposes of Sections 424(e)
and 424(f) of the Code, the Options held by such Participant shall be deemed to
be Nonstatutory Stock Options.

 

14.11      SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.     GENERAL. In the event of a corporate event or transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee may adjust Awards to preserve the benefits or potential benefits
of the Awards. Action by the Committee may include: (i) adjustment of the number
and kind of shares which may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding Awards; (iii) adjustment of the
exercise price of outstanding Awards or the measure to be used to determine the
amount of the benefit payable on an Award; and (iv) any other adjustments that
the Committee determines to be equitable. In addition, upon the occurrence of in
anticipation of such an event, the Committee may, in its sole discretion,
provide (i) that Awards will be settled in cash rather than Stock, (ii) that
Awards will become immediately vested and exercisable and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, or (v) any combination of the foregoing. The Committee’s determination
need not be uniform and may be different for different Participants whether or
not such Participants are similarly situated. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically be adjusted proportionately without
any change in the aggregate purchase price therefor.

 

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.     AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, (i)
materially increase the number of Shares available under the Plan, (ii) expand
the types of awards available under the Plan, (iii) materially expand the class
of participants eligible to participate in the Plan, (iv) materially extend the
term

 

- 20 -

 


--------------------------------------------------------------------------------



 

of the Plan, or (iv) otherwise constitute a material change requiring
shareholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to shareholder approval; and provided further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i) permit Awards made hereunder
to be exempt from liability under Section 16(b) of the 1934 Act, (ii) to comply
with the listing or other requirements of an Exchange, or (iii) to satisfy any
other tax, securities or other applicable laws, policies or regulations.

 

16.2.     AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may, without additional consideration, amend, modify or terminate any
outstanding Award without approval of the Participant; provided, however:

 

(a)           Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or Stock
Appreciation Right for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award);

 

(b)           The original term of an Option may not be extended without the
prior approval of the shareholders of the Company;

 

(c)           Except as otherwise provided in Article 15, the exercise price of
an Option may not be reduced, directly or indirectly, without the prior approval
of the shareholders of the Company; and

 

(d)           No termination, amendment, or modification of the Plan shall
adversely affect any Award previously granted under the Plan, without the
written consent of the Participant affected thereby. An outstanding Award shall
not be deemed to be “adversely affected” by a Plan amendment if such amendment
would not reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-share value of an Option or Stock Appreciation Right for
this purpose being calculated as the excess, if any, of the Fair Market Value as
of the date of such amendment over the exercise or base price of such Award).

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.      SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

(a)          Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, to the extent that any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under the Plan or any Award Certificate by reason
the occurrence of a Change in Control or the Participant’s Disability or

 

- 21 -

 


--------------------------------------------------------------------------------



 

separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet the description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable proposed or final regulations, or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any Award or the
vesting of any right to eventual payment or distribution of any amount or
benefit under the Plan or any Award Certificate.

 

(b)          Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, to the extent necessary to avoid the application of Section 409A
of the Code, (i) the Committee may not amend an outstanding Option, SAR or
similar Award to extend the time to exercise such Award beyond the later of the
15th day of the third month following the date at which, or December 31 of the
calendar year in which, the Award would otherwise have expired if the Award had
not been extended, based on the terms of the Award at the original Grant Date
(the “Safe Harbor Extension Period”), and (ii) any purported extension of the
exercise period of an outstanding Award beyond the Safe Harbor Extension Period
shall be deemed to be an extension to the last day of the Safe Harbor Extension
Period and no later.

 

17.2.     NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

17.3.     NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights
of a shareholder of the Company unless and until Shares are in fact issued to
such person in connection with such Award.

 

17.4.     WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. If Shares are surrendered to the Company to
satisfy tax obligations in excess of the minimum tax obligation, such Shares
must have been held by the Participant as fully vested shares for such period of
time, if any, as necessary to avoid the recognition of expense under generally
accepted accounting principles. The Company shall have the authority to require
a Participant to remit cash to the Company in lieu of the surrender of Shares
for taxes if the surrender of Shares for such purpose would result in the
Company’s recognition of expense under generally accepted accounting principles.
With respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value

 

- 22 -

 


--------------------------------------------------------------------------------



 

on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.

 

17.5.     NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant ’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

 

17.6.     UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate.

 

17.7.     INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense (including, but not limited to,
attorneys fees) that may be imposed upon or reasonably incurred by such member
in connection with or resulting from any claim, action, suit, or proceeding to
which such member may be a party or in which he may be involved by reason of any
action or failure to act under the Plan and against and from any and all amounts
paid by such member in satisfaction of judgment in such action, suit, or
proceeding against him provided he gives the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

17.8.     RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

 

17.9.     EXPENSES. The expenses of administering the Plan shall be borne by the
Company or its Affiliates.

 

17.10.   TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

17.11.   GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

17.12.   FRACTIONAL SHARES . No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

 

 

- 23 -

 


--------------------------------------------------------------------------------



 

 

 

17.13.

GOVERNMENT AND OTHER REGULATIONS.

 

(a)           Notwithstanding any other provision of the Plan, no Participant
who acquires Shares pursuant to the Plan may, during any period of time that
such Participant is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities and Exchange Commission under the 1933 Act),
sell such Shares, unless such offer and sale is made (i) pursuant to an
effective registration statement under the 1933 Act, which is current and
includes the Shares to be sold, or (ii) pursuant to an appropriate exemption
from the registration requirements of the 1933 Act, such as that set forth in
Rule 144 promulgated under the 1933 Act.

 

(b)           Notwithstanding any other provision of the Plan, if at any time
the Committee shall determine that the registration, listing or qualification of
the Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’ s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

17.14.   GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Georgia.

 

17.15    ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

 

17.16.   NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to grant or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

- 24 -

 


--------------------------------------------------------------------------------



 

 



****************************************

 

The foregoing is hereby acknowledged as being the HomeBanc Corp. Amended and
Restated 2004 Long-Term Incentive Plan as adopted by the Board and approved by
the shareholders as of June 29, 2004. The Plan was further amended by the Board
on February 23, 2006 and such amendments were approved by the shareholders on
May 25, 2006.

 

 

HOMEBANC CORP.

 

 

 

By: /s/ CHARLES W. MCGUIRE            

Its: General Counsel

 [img1.gif]


 

- 25 -

 

 

 